Case 1:17-cv-01789-DLC Document 372 Filed 05/06/19 Page 1 of 1

1750 K Siree|, NW, Suiie 700 (P) 202.289.4333 steven@borenizen|uw.com
WOShingiOn, DC 20006 (f) 202_888.6268
May 6, 2019

Honorable Gabriel Gorenstein
Uniled States Districl Court
500 Pearl Street

New York, NY 10007

Re: Securities and Exchange Commission v. Lek Securities Corp., et al.
Case No. 17 CV 1789 (DLC)
Your Honor:

We represent Avalon FA Ltd, Nathan Fayyer, and Sergey Pustelnik. We write to advise
the Court that due to an emergency medical procedure Mr. Pustelnik will not be able to attend
tomorrow’s scheduled settlement conference in person. He will be available by phone. We have
disclosed this fact to counsel for all parties and still plan on proceeding tomorrow.

Respectfully submitted,

llc/acl

Steven Barentzen
cc: All Counsel of Record

